HENRIOD, Justice.
Appeal from a judgment for plaintiff on account of electrical work and equipment furnished at defendants’ home. Affirmed, with no costs awarded.
On conflicting evidence, the court found a very small sum due plaintiff, in a case *143where the loss of had blood between the parties requires no legal transfusion. We believe that any infection born of this case should be terminal, justifying its demise and decent interment. Though the trial court might have concluded otherwise on believable facts, its decision is bottomed on equally believable facts, which, if believed, attest to its decision, — which we affirm under familiar rules of review.
We concur.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.